       Case 3:21-cv-00021-L-LL Document 13 Filed 04/21/21 PageID.89 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   KURT KLUEY,                                      Case No.: 21cv00021-L-LL
12                                   Plaintiff,
                                                      ORDER GRANTING IN PART
13   v.                                               JOINT MOTION TO CONTINUE
                                                      TELEPHONIC SETTLEMENT
14   COSTCO WHOLESALE
                                                      CONFERENCE
     CORPORATION; and
15
     DOES 1-20,
                                                      [ECF No. 12]
16                                 Defendant.
17
18         On April 20, 2021, the parties filed a Joint Motion to Continue the telephonic
19   Settlement Conference currently scheduled for April 27, 2021 for approximately ninety
20   days. ECF No. 12. The Court finds good cause to GRANT the Motion, but not for the
21   amount of time requested.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                  1
                                                                                 21cv00021-L-LL
       Case 3:21-cv-00021-L-LL Document 13 Filed 04/21/21 PageID.90 Page 2 of 2



1          Accordingly, the April 27, 2021 date previously set for the telephonic Settlement
2    Conference is hereby VACATED. The telephonic Settlement Conference is hereby
3    continued to May 25, 2021 at 11:30 a.m. All other guidelines and requirements from this
4    Court’s previous scheduling order remain as set. ECF No. 10.
5          IT IS SO ORDERED.
6    Dated: April 21, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                21cv00021-L-LL
